Title: John Adams to Abigail Adams, 10 February 1795
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Phil. Feb. 10. 1795
          
          I was not disappointed Yesterday, for the Post brought me your Letter of January.  and I was relieved from an heavy Burthen of

anxiety On Account of Nabby by a Letter from Charles assuring me that she was much better and thought to be out of Danger. Your Gratitude for the kind Protection of Providence to your Family is as natural as it is pious. Few Families have oftener been at hazard, and fewer still have been so uniformly blessed with Protection, safety and Success. To look back and recollect the Adventures of myself and my Wife and Daughter and sons, I see a kind of Romance, which, a little Embellished with Fiction or Exageration or only poetical ornament, would equal any Thing in the Days of Chivalry or Knight Errantry.
          Your Farmers Register is very Satisfactory. It is a great deal of Work to take Care of such stocks of Cattle and a great Quantity of other service cannot be expected of Joy & shaw, who have no Boys. I hope, Our shaw makes James and Prince assist him. I am sure they ought.
          The inclosed Slip will shew you that Poor Jay has a fiery ordeal to go through— His Treaty dont arrive and I will not wait for it beyond the fourth of March— When I negotiated Treaties I sent Copies by five ships—or rather five Originals for I had so many executed.
          I am very much afraid of this Treaty, but this is in Confidence.
          with never ceasing Affection / Adieu
        